BIRD, C. J., Concurring.
I agree with the rule announced by the majority that a “child’s surname should be decided according to the best interests of the child.” (Maj. opn., at p. 642.) However, I am concerned about the lack of a clear jurisdictional basis for the trial court’s modification of a child’s name in the course of a dissolution of marriage. In such proceeding, “the superior court has jurisdiction to inquire into and render such judgments and make such orders as are appropriate concerning the status of the marriage, the custody and support of minor children of the marriage, the support of either party, the settlement of the property rights of the parties and the award of attorneys’ fees and costs ....” (Civ. Code, § 4351.) And in any proceeding under the Family Law Act other than an action for legal separation, “the court, upon the request of the wife, shall restore the birth name .or former name of the wife regardless of whether or not a request therefor was included in the petition.” {Id., § 4362, subd. (a).)
Neither of these code sections establishes whether the court in a Family Law Act proceeding has jurisdiction to change the name of a child of the marriage, or whether such a name change can be accomplished only through a change of name petition filed under Code of Civil Procedure section 1275 et seq.
I recognize that many courts have apparently assumed the existence of such jurisdiction in a proceeding to dissolve a marriage. (See Annot., Rights and Remedies of Parents Inter Se with Respect to the Names of Their Children (1979) 92 A.L.R.3d 1091; but see Dolgin v. Dolgin (1965) 1 Ohio App.2d 430 [205 N.E.2d 106], dealing with lack of juvenile court jurisdiction in the face of an explicit change of name statute.) Nevertheless, the Legislature might well consider clarification of the proper procedure to use in seeking to change the name of a child incident to a dissolution of marriage. Such clarity would be particularly useful in a case such as the present one, in which the issue was raised by the trial court rather than the parties. (Maj. opn., at p. 642.)